DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to the Response filed 25 May 2022.  Claims 21-40 are currently under consideration.  No claims were amended, canceled, or added.

Terminal Disclaimer
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,682,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 30-33, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 16, 21-25, and 30 of U.S. Patent No. 9,270,134.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent recite all of the limitations of the present claims such that they would anticipate or render obvious the present claims.

Present claims
Issued Patent 9,270,134
Claim 21:
A system comprising:
processing circuitry configured to:

calculate an estimated cumulative thermal dose delivered to a patient during charging of a rechargeable power source 


of an implantable medical device


over a period of time;

select, based on the estimated cumulative thermal dose, a power level for subsequent charging of the rechargeable power source; and

control a charging module to charge the rechargeable power source according to the selected power level.
Claim 16:
A system comprising:
a processor configured to:
Claim 24:
calculate an estimated cumulative thermal dose delivered to the patient during charging of the rechargeable power source 
Claim 16:
charging a rechargeable power source of an implantable medical device
Claim 24: 
over at least the duration of the boost period
and select a subsequent power level for charging the rechargeable power source… based on the estimated cumulative thermal dose
Claim 16:
control a charging module to begin charging a rechargeable power source; continue to control the charging module to charge the rechargeable power source;
Claim 24:
select a subsequent power level for charging the rechargeable power source.
Claim 22:
the processing circuitry is configured to:
cause the charging module to generate a first electrical current in a primary coil based on the selected power level; and
cause the charging module to induce an electrical current in an implanted secondary coil associated with the rechargeable power source
Claim 23:
an external charging device configured to:
generate a first electrical current in a primary coil of the charging device based on the high power level; 
a secondary coil configured to be implanted in a patient and produce a second electrical current induced by a magnetic field of the primary coil, wherein the secondary coil is associated with the rechargeable power source
Claim 23:
wherein the period of time is one of selected from between approximately one hour and forty-eight hours or a single recharge session
Claim 16:
for a duration of the boost period
Claim 21:
store a plurality of boost periods each comprising different durations of time
Claim 24:
select a subsequent power level for charging the rechargeable power source after the boost period
Claim 30:
wherein one of the implantable medical device or an external charging device comprises the processing circuitry
Claim 25: 
wherein the processor is contained within one of the implantable medical device or a charging device
Claim 23:
an external charging device
Claim 31:
wherein the implantable medical device comprises a first portion of the processing circuitry and wherein an external charging device comprises a second portion of the processing circuitry
Claim 25: 
wherein the processor is contained within one of the implantable medical device or a charging device
Claim 23:
an external charging device
Claim 32:
A method comprising:

calculating, by processing circuitry, an estimated cumulative thermal dose delivered to a patient during charging of a rechargeable power source 


of an implantable medical device


over a period of time;

selecting, by the processing circuitry based on the estimated cumulative thermal dose, a power level for subsequent charging of the rechargeable power source; and

controlling, by processing circuitry, a charging module to charge the rechargeable power source according to the selected power level.
Claim 1:
A method comprising:

Claim 9:
calculating, by the processor, an estimated cumulative thermal dose delivered to the patient during charging of the rechargeable power source 
Claim 1:
charging a rechargeable power source of an implantable medical device
Claim 9: 
over at least the duration of the boost period
and selecting, by the processor, a subsequent power level for charging the rechargeable power source… based on the estimated cumulative thermal dose
Claim 1:
controlling a charging module to begin charging a rechargeable power source; continuing to control the charging module to charge the rechargeable power source;
Claim 9:
selecting a subsequent power level for charging the rechargeable power source.
Claim 33:
causing the charging module to generate a first electrical current in a primary coil based on the selected power level; and
causing the charging module to induce an electrical current in an implanted secondary coil associated with the rechargeable power source
Claim 8:
generating a first electrical current in a primary coil of a charging device based on the high power level; 
inducing an electrical current in an implanted secondary coil to charge the rechargeable power source
Claim 40:
A computer-readable storage medium comprising instructions that cause processing circuitry to:

calculate an estimated cumulative thermal dose delivered to a patient during charging of a rechargeable power source 


of an implantable medical device


over a period of time;

select, based on the estimated cumulative thermal dose, a power level for subsequent charging of the rechargeable power source; and

control a charging module to charge the rechargeable power source according to the selected power level.
Claim 30:
A computer-readable storage medium comprising instructions that cause a processor to:
Claim 24:
calculate an estimated cumulative thermal dose delivered to the patient during charging of the rechargeable power source 
Claim 30:
charging a rechargeable power source of an implantable medical device
Claim 24: 
over at least the duration of the boost period
and select a subsequent power level for charging the rechargeable power source… based on the estimated cumulative thermal dose
Claim 30:
control a charging module to begin charging a rechargeable power source; continue to control the charging module to charge the rechargeable power source;
Claim 24:
select a subsequent power level for charging the rechargeable power source.



Allowable Subject Matter
Claims 24-29 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-40 would be allowable if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: as indicated in the previous Office action, none of the prior art teaches or reasonably suggests such systems and methods for calculating an estimated thermal dose delivered to a patient during charging of an implanted rechargeable power source, selecting a power level for subsequent charging based upon this calculated thermal dose, and controlling charging according to the selected power level.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive in light of the amendment.  The objection has been withdrawn. 
Applicant’s arguments with respect to the double patenting rejections over U.S. Patent No. 10,682,520 have been fully considered and are persuasive in light of the terminal disclaimer.  The rejections have been withdrawn. 
Applicant's arguments with respect to the double patenting rejections over U.S. Patent No. 9,270,134 have been fully considered but they are not persuasive.  Applicant argues that the claims of the issued patent do not anticipate nor render obvious the present claims because the present claims do not recite a boost period and the issued patent recites “estimated heat loss.”  Applicant also argues that the examiner failed to make a prima facie case for double patenting.  With respect to the latter allegation, the examiner cited specific claims of the issued patent that include essentially identical language in their limitations to the present claims.  To provide further clarification, mapping of the language between the various claims of the issued patent and the present claims has been provided supra.  As can be seen, the language and terminology is essentially identical.  The issued patent specifically recites calculating an estimated cumulative thermal dose and selecting a subsequent power level for charging based upon this estimated cumulative thermal dose.  No reliance has been placed upon the “estimated heat loss” from the issued patent.  Further, while the issued patent does recite a boost period as discussed by Applicant, this has no bearing upon the determination of double patenting.  The issued patent includes additional limitations and further specificity beyond the limitations of the present claims that are rejected; thus, the present claims are broader than those of the issued patent.  The fact that the issued patent recites a boost period does not limit it from being able to anticipate or render obvious the broader present claims; it still includes all of the limitations recited by the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791